DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loetzerich et al. (EP 1,004,748 A2).

Regarding claim 1, Loetzerich et al. discloses a blade assembly for a turbomachine (Fig. 2a), the blade assembly comprising: a rotor (8) comprising a rotor blade (2) and a rotor disc (8a) defining a bucket groove (1) at least partially receiving the rotor blade therein (Fig. 2a), wherein the bucket groove receives a cooling fluid (4) from a first cavity (15) upstream of the rotor (Fig. 2a); a stator (12) disposed downstream of the rotor (Fig. 2a), wherein the stator and rotor define a second cavity (6) therebetween downstream of the first cavity (Fig. 2a); a seal plate (3) coupled to the rotor and facing the first cavity (Fig. 3a), wherein the seal plate defines an aperture (4) therethrough in fluid communication with the bucket groove (Fig. 3a); and a sealing member comprising a control arm (Seen on the stator assembly 12 in Fig. 2a that is projecting towards the seal plate of the rotor) extending at least radially towards the rotor (Fig. 2a), wherein the sealing member and the rotor define a flow cavity therebetween in fluid communication with the aperture of the seal plate (Fig. 2a), wherein the control arm deflected at least a portion of the cooling fluid entering the flow cavity (Fig. 2a, shows that the control arm is in line with the aperture 5, and would deflect at least a portion of the cooling fluid entering the cavity), and wherein the gap allows at least a portion of the cooling fluid to exit the flow cavity and enter the second cavity (Fig. 2a).

Regarding claim 2, Loetzerich et al. discloses all of claim 1 as above, wherein the control arm is inclined obliquely relative to a principal axis (14) of the rotor (Fig. 2a).

Regarding claim 9, Loetzerich et al. discloses all of claim 1 as above, wherein the rotor further comprises a blade platform (Fig. 2a, shown at the base of the blades 2 and 2’) disposed radially outward of the bucket groove (Fig. 2a), and wherein the seal plate radially extends from the rotor disc to the blade platform (Fig. 2a).

Regarding claim 10, Loetzerich et al. discloses all of claim 9 as above, wherein the control arm extends at least radially towards the blade platform (Fig. 2a).

Regarding claim 11, Loetzerich et al. discloses all of claim 9 as above, wherein the seal plate is coupled to the blade platform and the rotor disc (Fig. 2a).

Regarding claim 12, Loetzerich et al. discloses all of claim 1 as above, wherein the stator further comprises a stator seal (Fig. 2a, downstream side of the stator shows a stator seal assembly).

Regarding claim 13, Loetzerich et al. discloses all of claim 12 as above, wherein the sealing member further comprises one or more fins extending towards and cooperating with the stator seal (The control arm is being considered as part of sealing member, and comprises at least one ‘fin’ the annular blade like structure of the control arm, Fig. 2a).

Regarding claim 15, Loetzerich et al. discloses all of claim 1 as above, wherein the rotor further comprises a drive arm (8) extending from the rotor disc, and wherein the sealing member is separate from the drive arm (Fig. 2a).

Regarding claim 16, Loetzerich et al. discloses a turbine from a gas turbine engine (Fig 2a.), the turbine comprising the blade assembly of claim 1 (as above).

Regarding claim 17, Loetzerich et al. discloses a gas turbine engine for an aircraft ([0002]), the turbine engine comprising the turbine of claim 16 (as above).

Allowable Subject Matter
Claims 3-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Loetzerich et al. discloses all of claim 2 as above.
However, Loetzerich et al. nor any of the prior art of record teach or suggest:
“wherein the sealing member further comprises a main portion extending from the rotor disc, and wherein the control arm extends from the main portion.” 
Specifically, Loetzerich et al. shows the control arm extending from the stator seal assembly as shown in Fig. 2a of their disclosure.
Claims 4-8 would be allowable based on their dependency on claim 3.

Regarding claim 14, Loetzerich et al. discloses all of claim 1 as above.
However, Loetzerich et al. nor any of the prior art of record teach or suggest:
“wherein the sealing member is integral with the rotor disc.”
Specifically, Loetzerich et al. shows the control arm and sealing member extending from the stator seal assembly as shown in Fig. 2a of their disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0169024 A1 discloses an impeller having a radial teal for a turbine engine.
GB 2,413,598 A discloses providing cooling gas to turbine blade and disc in gas turbine engine.
FR 3,062,414 A1 discloses a rotor for a turbine with annular cooling.
EP 2,060,741 A2 discloses a turbine arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745